12-3232
     Learning Annex Holdings, et al v. Cashflow Technologies, Inc.
                                                                                                      
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                              
                                       SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.  
      
                           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley Square, in the City of New York, on the 21st  day  of  June,  two  thousand 
     sixteen. 
      
     PRESENT:  CHESTER J. STRAUB, 
                           RICHARD C. WESLEY, 
                           CHRISTOPHER F. DRONEY,  
                                  Circuit Judges.  
     _____________________________________ 
                                                                     
     LEARNING ANNEX HOLDINGS, LLC, LEARNING 
     ANNEX, LLC, LEARNING ANNEX, L.P., 
      
                                               Plaintiffs‐Appellants,  
      
                           v.                                                    12‐3232 
                            
      
     CASHFLOW TECHNOLOGIES, INC., 
      
                                               Defendant‐Appellee, 

                                                            1 
      
 
RICH GLOBAL, LLC,  
 
                                  Defendant. 
 
_____________________________________ 
 
FOR APPELLANTS:                   EDWIN G. SCHALLERT, (Jarrod L. Schaeffer, 
                                  Debevoise & Plimpton LLP, New York, NY; 
                                  Jonathan A. Harris, Harris, O’Brien, St. Laurent & 
                                  Chaudhry LLP, New York, NY, on the brief), 
                                  Debevoise & Plimpton LLP, New York, NY. 
 
FOR APPELLEE:                     ROBERT A. SHULL (Bradley A. Burns, Dickinson 
                                  Wright PLLC, Phoenix, AZ; Phillip J. Derosier, 
                                  Dickinson Wright PLLC, Detroit, MI; Mark A. 
                                  Harmon, Hodgson Russ LLP, New York, NY, on 
                                  the brief), Dickinson Wright PLLC, Phoenix, AZ. 
 
           Appeal from the United States District Court from the Southern District of 

New York (Scheindlin, J.).    

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiffs‐Appellants Learning Annex Holdings, LLC and Learning Annex, 

LLC, Learning Annex, L.P. (together, “Learning Annex” or “Plaintiffs”) appeal 

from the District Court’s grant of judgment as a matter of law to Defendant‐

Appellee Cashflow Technologies, Inc. (“Cashflow”) on the quantum meruit 

                                          2 
 
claim against it.  We assume the parties’ familiarity with the underlying facts, the 

procedural history, and the issues presented for review, which we reference only 

as necessary to explain our decision to affirm. 

                                 BACKGROUND 
 
      Plaintiffs brought this action against Defendant Rich Global, LLC (“Rich 

Global”) and Defendant‐Appellee Cashflow in the District Court.  Following the 

collapse of the parties’ business relationship, Plaintiffs asserted nineteen causes 

of action against Rich Global and Cashflow, including claims for unjust 

enrichment and quantum meruit.  The case eventually proceeded to trial, and the 

District Court charged the jury as to quantum meruit and unjust enrichment, 

taking an advisory verdict on unjust enrichment.  Specifically, the District Court 

stated that it would:   

      [C]harge the jury as to quantum meruit . . . and as to the elements of 
      unjust  enrichment,  and  will  take  an  advisory  verdict  on  unjust 
      enrichment.  If the jury returns a verdict for Learning Annex on the 
      quantum meruit claim, I will then determine whether Rich Dad was 
      unjustly  enriched.    If  I  determine  that  Rich  Dad  was  unjustly 
      enriched  then  judgment  will  be  entered  for  Learning  Annex  based 
      on the jury’s verdict [] on damages.  
       




                                          3 
 
Dist. Ct. Docket 9‐cv‐04432 (No. 95 at 17).  A jury returned a special verdict in 

favor of Plaintiffs on both claims.  The jury awarded $14,688,194.00 to the 

Plaintiffs on the quantum meruit claim.   

      The District Court dismissed Learning Annex’s unjust enrichment claim.  

Learning Annex Holdings, LLC v. Rich Glob., LLC, No. 09 CIV. 4432(SAS), 2011 WL 

3586138, at *1 (S.D.N.Y. Aug. 12, 2011) (“Unjust Enrichment Opinion”).  The 

District Court reasoned that it was permitted to analyze “quantum meruit and 

unjust enrichment together as a single quasi contract claim, or as a single claim 

for unjust enrichment.”  Id. at *2 (citations and internal quotation marks omitted).  

The District Court stated that the quantum meruit claim “properly subsumed” 

Plaintiffs’ concurrent unjust enrichment claim, and concluded that it “need not, 

and should not, separately decide [the unjust enrichment] claim, which should 

have been analyzed as a single quasi contract claim alongside Plaintiffs’ quantum 

meruit claim.”  Id. (alterations and internal quotation marks omitted).  

      The District Court granted judgment as a matter of law to Cashflow on 

Plaintiffs’ quantum meruit claim, finding that Cashflow did not benefit from 

Learning Annex’s provision of services related to the development of the free 

seminar business.  It was Rich Global—not Cashflow, a separate corporate 



                                          4 
 
entity—that had received approximately $45 million in royalties from the free 

seminar business by the time of the trial.  On that basis, the District Court 

observed that “it was ultimately Rich Dad [and not Cashflow] that received the 

benefit of the services Learning Annex provided to expand the free seminar 

business.”  Learning Annex Holdings, LLC v. Rich Glob., LLC, 860 F. Supp. 2d 237, 

249 (S.D.N.Y. 2012) (“Merits Opinion”).   It concluded that “[b]ecause the services 

rendered by Learning Annex for which the jury found defendants liable were 

performed for the benefit of, and accepted by Rich Global, LLC, not [Cashflow], I 

grant [Cashflow] judgment as a matter of law on the quantum meruit claim 

against it.”  Id.   

       The District Court granted judgment as a matter of law to Rich Global on 

damages.  Id. at 247–48.   The District Court held that there was insufficient 

evidence to establish the reasonable value of the services Learning Annex 

rendered.  Id. at 245–48.  A second trial was conducted between Learning Annex 

and Rich Global solely for the purposes of considering damages.  The jury 

awarded Learning Annex $15,863,696.00, a figure based on the royalties Rich 

Global had received at the time of the second trial.  Rich Dad moved again for 

judgment as a matter of law, and the District Court denied that motion in its 



                                          5 
 
entirety.  See Learning Annex Holdings, LLC v. Rich Glob., LLC, No. 09 CIV. 

4432(SAS_, 2012 WL 2878124, at *7 (S.D.N.Y. July 13, 2012).   

      Rich Global filed a notice of appeal shortly after the District Court denied 

its second motion for judgment as a matter of law.  Approximately one month 

later, Rich Global filed a bankruptcy petition in the United States Bankruptcy 

Court for the District of Wyoming, and this Court automatically stayed the 

appeal.  Pursuant to a settlement agreement which was approved by the 

Wyoming bankruptcy court and then affirmed by the district court, the parties 

stipulated to dismissal of Rich Global from this matter.  On September 17, 2015, 

the stay in this case was lifted.  Learning Annex’s claims now proceed only 

against Cashflow.   

                                   DISCUSSION 
 
      “We review a district court’s grant of judgment as a matter of law de novo, 

applying the same standards as the district court.”  Caceres v. Port Auth. of New 

York & New Jersey, 631 F.3d 620, 622 (2d Cir. 2011).  Judgment as a matter of law 

is appropriate when “a party has been fully heard on an issue” and “a reasonable 

jury would not have a legally sufficient evidentiary basis to find for the party on 

that issue.”  Fed. R. Civ. P. 50(a)(1).  “In our review, we consider the evidence in 



                                          6 
 
the light most favorable to the party against whom the motion was made and 

give that party the benefit of all reasonable inferences that the jury might have 

drawn in his favor from the evidence.”  Caceres, 631 F.3d at 622 (internal 

quotation marks omitted). 

      Learning Annex principally argues that the District Court erred in granting 

judgment as a matter of law to Cashflow because, under New York law, a 

“‘plaintiff is not required to establish the defendant received a benefit in order to 

recover in quantum meruit.’”  Appellants Br. 24–25 (quoting Pulver Roofing Co. v. 

SBLM Architects, 65 A.D.3d 826, 827 (App. Div. 2009)).  Cashflow responds that 

the District Court properly granted judgment as a matter of law on Learning 

Annex’s quantum meruit claim because Cashflow did not benefit from Learning 

Annex’s services.  Appellee Br. 18–29.   

      “In order to recover in quantum meruit under New York law, a claimant 

must establish (1) the performance of services in good faith, (2) the acceptance of 

the services by the person to whom they are rendered, (3) an expectation of 

compensation therefor, and (4) the reasonable value of the services.”  Mid‐Hudson 

Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 

2005) (“Mid‐Hudson”).  Learning Annex correctly notes that plaintiffs asserting a 



                                            7 
 
quantum meruit cause of action are not universally required to show that the 

defendant benefitted from their services.  This principle finds support in Farash v. 

Sykes Datatronics, where the New York Court of Appeals considered a landlord’s 

quantum meruit claim against its tenant.  59 N.Y.2d 500, 503 (1983).  In Farash, 

the landlord completed various renovations and modifications to a building on 

an expedited basis in reliance of the tenant’s representations, and sought to 

recover the value of the work conferred in quantum meruit.  Id.  Though the 

tenant “never signed any contract and never occupied the building,” the court 

held that the landlord could recover in quantum meruit “for those expenditures 

he made in reliance on defendant’s representations and that he otherwise would 

not have made.”  Id. at 504.  The court clarified that “an injured party who has 

not conferred a benefit . . . may have an action for damages, including one for 

recovery based on reliance.”  Id. (internal quotation marks omitted).   

      Farash is not this case.  Learning Annex did not seek, and the jury did not 

award, quantum meruit based on its reliance on Cashflow’s representations.  

Rather, Learning Annex argued that it was entitled to quantum meruit based on 

the benefit that it claimed Rich Global obtained as a result of its services.  See, e.g., 

App’x 1386–87 (testimony from Learning Annex CEO William Zanker 



                                            8 
 
(“Zanker”) that his services resulted in royalties to Robert Kiyosaki); App’x 1477 

(testimony from Robert Kiyosaki that he received royalties from Rich Global 

from the free seminar business ultimately developed); App’x 1482 (Learning 

Annex arguing that Zanker’s services resulted in benefit to the Rich Dad brand in 

the form of $450 million in royalties).  Accordingly, the District Court did not err 

in dismissing Learning Annex’s quantum meruit claim against Cashflow on the 

grounds that it did not benefit from the relevant services rendered by Learning 

Annex.   

      We have considered all of Learning’s Annex’s arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the District Court.   

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            9